Citation Nr: 1015085	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a deviated nasal septum.

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to post-operative residuals of 
a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1971. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records reflect that the 
appellant was scheduled for a submucous resection on October 
12, 1971, at the Munich Army Hospital.  These records, 
however, are not available, and they need to be obtained.  
38 U.S.C.A. § 5103.

A report of the appellant's entrance examination shows that 
he reported a history of a nasal fracture, but that a 
deviated nasal septum was not noted.  An August 2006 VA 
examiner determined that there was clear and unmistakable 
evidence that the deviated nasal septum preexisted active 
service.  Therefore, the question is whether there is clear 
and unmistakable evidence that the preexisting deviated nasal 
septum was not aggravated by active service.  Neither of the 
VA medical opinions sufficiently addresses such a question.  
Therefore, another medical opinion is necessary.

Finally, at his January 2010 travel board hearing, the 
undersigned Veterans Law Judge noted that the sleep apnea 
claim is a secondary service connection claim.  The RO has 
not considered this theory of entitlement, nor has it 
provided the Veteran notice of the information and evidence 
needed to substantiate and complete a claim of entitlement to 
secondary service connection, to include notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  Such notice 
must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
notice of the information and evidence 
needed to substantiate and complete a 
claim of entitlement to service 
connection for sleep apnea as secondary 
to post-operative residuals of a deviated 
nasal septum, to include notice of what 
part of that evidence is to be provided 
by the claimant, and notice of what part 
VA will attempt to obtain.

2.  The RO should contact the National 
Personnel Records Center and obtain all 
hospitalization records associated with 
the submucous resection in October 1971, 
at either the Munich Army Hospital, or 
the Augsburg Army Hospital.  Any such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  After all hospitalization records are 
associated with the claims file, or if it 
is determined that further efforts to 
secure those records would be futile, the 
claims file should be reviewed by a 
physician who specializes in the ear, 
nose, and throat field.  The claims 
folder and a copy of this REMAND must be 
made available to the doctor.  If the 
reviewer thinks that a physical 
examination is necessary, such an 
examination should be scheduled.  
Following this review, the examining 
physician must state whether there is any 
evidence at all that the preexisting 
nasal fracture with a deviated nasal 
septum was aggravated while the Veteran 
was on active duty.  A complete rationale 
for the opinion offered must be provided.

The VA physician must append a copy of 
his or her curriculum vitae to the 
medical opinion report. 

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
any aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
5.  After the development requested, the 
RO should review any examination report 
and the medical opinion to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
6.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of entitlement to service 
connection for sleep apnea as secondary 
to post-operative deviated nasal septum. 
 If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


